PER CURIAM.
Opinion *757The defendant, Junior Jumpp, appeals from the denial of his motion for sentence modification made pursuant to General Statutes § 53a-39. The defendant has completed the sentence that was the subject of his motion. This court cannot grant the defendant any practical relief, and therefore his appeal is moot. State v. Bradley , 137 Conn.App. 585, 587 n.1, 49 A.3d 297, cert. denied, 307 Conn. 939, 56 A.3d 950 (2012) ; see also State v. Boyle , 287 Conn. 478, 485-86, 949 A.2d 460 (2008) ; State v. Scott , 83 Conn.App. 724, 726-27, 851 A.2d 353 (2004). We also summarily *823reject the defendant's claim that this case falls within the capable of repetition yet evading review exception to the mootness doctrine. See Loisel v. Rowe , 233 Conn. 370, 382-83, 660 A.2d 323 (1995).
The appeal is dismissed.